Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2021 has been entered.
 
Status of the Claims
The Applicant’s Amendments to the claims received on 06/08/2021 is acknowledged.  The text of those sections of Title 35 U.S. Code not included in the action can be found in the prior office action.  Rejections or objections not addressed in this office action with respect to the previous office action are hereby withdrawn.

Claims 44, 55, 56, 153, 154, 157-159, 162-176 are pending.  Applicants have amended Claim(s) 44 and added New Claims 174-176.  Claims 44, 55, 56, 153, 154, 157-159, 162-176 are hereby examined on the merits.

New Grounds of Rejection	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of this invention, the level of ordinary skill in the art is deemed to be at least that level of skill demonstrated by the patents in the relevant art.  Joy Technologies Inc. V. Quigg, 14 USPQ2d 1432 (DC DC 1990).
One of ordinary skill in the art is held in accountable not only for specific teachings of references, but also for inferences which those skilled in the art may reasonably be expected to draw.  In re Hoeschele, 160 USPQ 809, 811 (CCPA 1969).
In addition, one of ordinary skill in the art is motivated by economics to depart from the prior art to reduce costs consistent with desired product properties.  In re Clinton, 188 USPQ 365, 367 (CCPA 1976);In re Thompson, 192 USPQ 275, 277 (CCPA 1976).

Claims 44, 55, 56, 153, 154, 157-159, 162-176  (all claims) are rejected under 35 U.S.C. 103 as being unpatentable over Montelaro, US 8,071,540 in view of Hachem, Antimicrob Agents Chemother, EDTA as an adjunct antifungal agent for invasive pulmonary aspergillosis in a rodent model, 2006 May;50(5):1823-7, Cambridge Research Peptide Product Information . 

The instant invention is drawn to an antimicrobial (bacterial and fungal) of the known peptide(s) of Claim 44 in combination with other antimicrobials, chelators, and as an acidic solution. Applicants have amended the claims to have the invention at a low pH solution (acidic solution). The rejection remains the same except for an additional reference for the acidic solution. The rejection is now combined to be shorter but is the same rejection as made prior, but rejected for the acidic solution limitation. The rejection could easily be broken up as before, but for convince, combined.

Montelaro discloses peptide SEQ ID NO: 1 as well as a peptide comprising SEQ ID NO: 1, see SEQ ID NO: 10 and 11, as well as the STN search report for other peptides found searching SEQ ID NO: 1. The peptide is antimicrobial, inclusive of bacteria, fungus, and viruses, see Abstract, for example.  Claims 55, 56, 153, 154, and 168 are inherent properties of the compound and compositions. The diluents and additional components of Claims 164-168 can be found in columns 24 and 25 of the PG Publication, i.e, diluent, PEG, phenol, and in the forms of tablets, liquids, and syrup (liquid), etc ….

The difference between what is taught by the prior art and that instantly claimed is that while Montelaro teaches the antimicrobial peptides as describe above, Montelaro does not 

Hachem discloses the EDTA as a chelator that also has antifungal activity, see Abstract and Introduction.

	Cambridge Research Peptide Product Information Sheet teaches basic peptides should be dissolved in acidic solutions, to which solutions made with the components of Claim 174 would produce an acidic solution. Similar teaching can be found in the footnotes.1
 
Perry teaches cysteamine as an antimicrobial agent (bacterial).

Watt teaches antimicrobial peptides in combination with vancomycin and clindamycin, for example, see paragraph [0314].

It would have been obvious to one of ordinary skill in the art to combine the antimicrobial peptides with EDTA as taught by the two prior art references.  One would have been motivated to do so given they have a common antifungal activity, and EDTA has additional antifungal benefits as taught by Hachem. One would have been motivated to solve the peptide in an acid solution as basic peptides solve at lower pH, to which the buffers of Claim 174 In re Kerkhoven spoken to below. One would have had a reasonable expectation of success in making and using the peptides in combination with EDTA as they have a common property sought after in the medicinal and antifungal medications, that of a chelator which has antifungal properties. Further, one would have been motivated to make an acidic solution given that the peptides are basic and contain Arg as the sole positive charged amino acid. 

As set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980), “It is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose; the idea of combining them flows logically from their having been individually taught in prior art.”  Further, it is well established that duplicating components with similar functions within a composition is obvious; see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and M.P.E.P. § 2144.04. Additional antimicrobial compounds provide additional treatment outcomes and using EDTA, which also has anti-fungal properties is also obvious and beneficial. 
The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). 

It would have been obvious to one skilled in the art at the time of invention to determine all operable and optimum components Claims 162, 174, and 176 because these component are an art-recognized result-effective variable that is routinely determined and optimized in the medicinal arts. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further, Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”).

Further, although the claims recites a kit, no positive recitation of the kit ingredients/elements distinguishes the claim over the references, the references read on the claimed kit.  It is a well-known convention in the art to place the recited elements in a kit for the advantages of convenience and economy and are well known and available to the ordinarily skilled artisan.


	See In re Haller 73 USPQ 403 (CCPA 1947), where it is held that application of printed matter to old article cannot render the article patentable.  In the opinion text of In re Haller, it is stated that: Whether the statement of intended use appears merely in the claim or in a label on the product is immaterial so far as the question of patentability is concerned...In accordance with the patent statutes, an article or composition of matter, in order to patentable, must not only be useful and involve invention, but must also be new.  If there is no novelty in an article or composition itself, then a patent cannot be properly granted on the article or composition, regardless of the use for which it is intended.  The difficulty is not that there can never be invention in discovering a new process involving the use of an old article, but that the statues make no provision for patenting of an article or composition which is not, in and of itself, new. 
	Also see In re Venezia 189 USPQ 49 (CCPA 1976), where kits are drawn to the structural attributes of interrelated component parts and not to activities that may or may not occur.  Further, In re Miller 164 USPQ 46 (CCPA 1969)  and In re Gulak (CA FC)217 USPQ 401 relate to a mathematical device and to a measuring cup respectively.  In each of these cases, the printed matter is considered a patentable distinction because the function of the device depends upon the printed matter itself which is a part of the substrate; without the printed indicia or numbers, the substrates lose their function.  Such is not the case with the instantly claimed articles.  The antibodies of the claimed articles remain fully functional absent the labeling or printed instructions for use. 
	
It is noted that the written material in the instructions is not considered to be within the statutory classes and does not carry patentable weight. See MPEP 706.03(a). 
	
Thus the instructions for use included in a kit or article manufacture constitute an “intended use” for that kit or article of manufacture. Intended use does not impart patentable weight to a product.  See MPEP 2111.03.
The syringe, also a container is intended use as it is in the form to which the composition is to be administered.
Kits are simply commonplace in the medicinal and pharmaceutical arts that the mere addition of the term to the claim does not impart any patentable weight. Their method of making is well knows in placing items in a container, to which a syringe is also a container. 

KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list, nor do they need to all be present to make a case for obviousness.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel based upon the findings of the prior art.



In conclusion, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s arguments are found on page(s) 7- 9 of the remarks filed 06/08/2021. 

Response to Applicants Arguments
	The rejection now includes a rational for using citiric acid and other buffers and excipients that lower the pH. As taught by the Cambridge reference, basic peptides are usually solvated in low pH, and acidic peptides in higher pH. This is a general principle in peptide chemistries. Further, looking to the specification, there are no examples of a “low” pH brought into practice, nor any teaching that is important or critical to the invention. No unexpected . 	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal 

Claims 44, 55, 56, 153, 154, 157-159, 162-176 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 66, 68-70, 153-174 of copending Application No. 16/490,164, in view of Cambridge Research Peptide Product Information Sheet (2016). Although the claims at issue are not identical, they are not patentably distinct from each other because the method of using the same peptides in the ‘164 application is obvious over the instant invention as SEQ ID NO:1 is claimed as well as pH ranges below physiological ranges (acidic pH) as taught by Cambridge and claimed in Claim 163 of the pending Application . As with the 103 rejection above, it would have been obvious to use components for lowering the pH of the solution for solvation purposes. One would have been motivated to do so due to basic peptides being better solvated at lower pH and higher pH above physiological ranges. One would have had a reasonable expectation of success in the combination given the properties of basic peptides and their ability to solve a physiological and higher pH.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant’s Arguments
Applicant’s arguments are found on page(s) 9 and 10 of the remarks filed 06/08/2021. 

Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection. The rejection is a new grounds of rejection and is maintained. 

Conclusion
No claims are allowed.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

US 20090053278 discloses SEQ ID NO: 15 as SEQ ID NO: 173.

US 20020188102 discloses SEQ ID NO: 16 as SEQ ID NO: 9.

US 20110258713 discloses SEQ ID NO: 17 as SEQ ID NO: #44. SEQ ID NO: 17 within the claimed percent homology is found in SEQ ID NO: 44 of the same reference. 

US 20090053278 discloses SEQ ID NO: 18 as SEQ ID NO: 184.

US 20020188102 discloses SEQ ID NO: 19 as SEQ ID NO: 5, and is 88% identical (homology) with the instant SEQ ID NO:1

US 20090099533 discloses SEQ ID NOs: 20, 22, and 24 as SEQ ID NOs: 15, 11, and 8 respectively.

US20020188102 discloses SEQ ID NO: 21 as SEQ ID NO: 6.

US 20030036627 (IDS) discloses SEQ ID NO: 23 as SEQ ID NO: 7.

US 20020169279 discloses SEQ ID NO: 25 as SEQ ID NO: 11.


	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654

/THOMAS S HEARD/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.sigmaaldrich.com/US/en/technical-documents/protocol/protein-biology/protein-and-nucleic-acid-interactions/peptide-solubility  and https://www.sb-peptide.com/support/solubility/